Citation Nr: 0524368	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  01-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right above-the-knee amputation as 
the result of VA hospitalization or surgical or medical 
treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1962 to May 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, which denied the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a right above-the-knee amputation.  The Board 
initially reviewed the matter in October 2004, at which time, 
the Board requested a VHA (Veterans Health Administration) 
medical review and opinion.  Subsequently, the Chief of 
Vascular Surgery at a large VA Medical Center (S.B., M.D.) 
reviewed the veteran's file and rendered an opinion, which 
has now been associated with the claims file and a copy of 
which, was provided to the veteran, whose comments are also 
of record.

In February 2001, the veteran withdrew in writing his claim 
of entitlement to service connection for right foot and ankle 
disorder with right leg circulatory disorder.  See 38 C.F.R. 
§ 20.204 (2002) (a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a 
decision)..  


FINDINGS OF FACT

1.  All evidence necessary to decide the 38 U.S.C.A. § 1151 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the 
38 U.S.C.A. § 1151 claim addressed in this decision and 
obtained all relevant evidence designated by the appellant, 
in order to assist in substantiating the claim for VA 
compensation benefits. 

2.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the right lower extremity, including right above-the-knee 
amputation, as a result of VA hospitalization, surgical, or 
medical treatment.  
CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of right above-
the-knee amputation as a result of VA hospitalization or 
surgical or medical treatment, have not been met.  38 
U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.102, 3.159 (2004); 38 C.F.R. §§ 3.358, 
3.800 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the September 1997 rating decision, the November 2000 
Statement of the Case, and the August 2003 Supplemental 
Statement of the Case, the RO advised the veteran of what 
must be demonstrated to establish entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151.  A November 1997 
RO letter notified the veteran that VA had asked a private 
physician for medical records, advised the veteran to request 
these medical records, and told the veteran that it may 
expedite his claim if he got the records himself and sent 
them to VA.  An August 2003 RO letter advised the veteran 
what evidence had been received, that VA would request any 
information or evidence the veteran wanted VA to obtain, 
including any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent a VA Form 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  

A February 2004 RO letter advised the veteran what evidence 
was needed to substantiate his claim for compensation under 
the provisions of 38 U.S.C.A. § 1151; what evidence had been 
received; that VA would request any information or evidence 
the veteran wanted VA to obtain, including any medical 
evidence from his doctors about which he told VA; and 
requested the veteran to provide information regarding 
medical treatment.  The RO sent a VA Form 21-4142 and a VA 
Form 21-4138 for the purpose of providing information 
regarding medical treatment.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in December 1998, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in August 
2003 and February 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim for 
compensation pursuant under the provisions of 38 U.S.C.A. 
§ 1151.  In the February 2004 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that he wanted the RO to obtain, and suggested types 
of lay and medical evidence that could aid in substantiating 
the veteran's claim.  In a letter informing the veteran that 
his appeal had been certified to the Board, the RO informed 
him that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  In the case of the veteran's claim, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records, and all indicated post-
service medical records, including VA treatment records and 
treatment and hospitalization records from Tripler Army 
Medical Center.   

As to any duty to provide an examination and/or opinion 
addressing the questions of whether the veteran has any 
additional disability of the right lower extremity, including 
right above-the-knee amputation, as a result of VA 
hospitalization, surgical, or medical treatment, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of a disability; and indicates that the 
disability or symptoms may be associated with the claimant' s 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2002)); 38 C.F.R. § 3.159(c)(4) (2004).  

In this matter the Board obtained a medical opinion from a 
vascular specialist, which was quite thorough in nature, was 
based upon a complete review of the relevant evidence and was 
supported by a rationale with citation to the clinical 
record.  This competent opinion and the remaining relevant 
evidence of record provides sufficient findings upon which to 
adjudicate this appeal.  There is no duty to provide an 
examination or another medical opinion.  Id. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the veteran's claim.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

Records from Queens Medical Center reflect the following 
diagnoses:  (1) chronic venous insufficiency, right leg, (2) 
ulcers on the right leg secondary to chronic venous 
insufficiency, (3) thrombophlebitis,  (4) and chronic leg 
pain secondary to thrombophlebitis.  An onset date of 1988 
was shown for each of these disorders except for 
thrombophlebitis, which had an onset date of 1983.  A May 
1992 "Lettergram" from the medical center states the 
veteran has a history of chronic venous stasis and in January 
1992, he underwent ligation of the right leg saphenous vein.  
He then developed two ulcers in his right leg, which became 
infected and failed to heal with local wound care.  He was 
hospitalized in April 1992 for debridement and skin grafts 
with good results.  However, the veteran continued to have 
right leg edema, which required right leg elevation.  In 
January 1993 the assessment was healing venous stasis ulcers, 
clean without evidence of infection.   An October 1994 duplex 
ultrasound examination at Queens Medical Center reflects the 
impression of mild reflux in the popliteal and posterior 
tibial veins bilaterally, and bilateral greater saphenous 
venous incompetence.  

VA outpatient records show the veteran first presented in 
October 1994, when he consulted social services.  The 
consultation reflects a four-year history of peripheral 
vascular disease with pain; it also indicated ongoing 
treatment at Queens Medical Center.  The veteran was referred 
to a VA primary care physician.  

An October 1994 VA Medical Certificate reflects a painful 
right lower calf due to an open ulcer due to poor circulation 
secondary to a skin graft in 1991 performed by a physician at 
Queens Medical Center.  The assessment was post-phlebotic leg 
with stasis ulcers.  A VA outpatient note dated in November 
1994 acknowledges the veteran's preexisting venous stasis 
ulcer secondary to venous insufficiency, Grade III venous 
disease, and post phlebotic syndrome, with complaints of 
constant right lower extremity pain.  Records also reflect 
that VA provided the veteran with a femoral venography.  

In January 1995, the veteran underwent a right popliteal vein 
graft at the Tripler Army Medical Center.  The preoperative 
and postoperative diagnoses were chronic venous hypertension 
secondary to postphlebotic changes of his right leg.  By 
February 1995, the veteran was able to ambulate with minimal 
and decreased pain, and the open ulcer on the right leg had 
greatly improved and decreased in size by approximately 50 
percent.  Subsequent treatment included Coumadin.  By May 
1995 the veteran's right leg ulcer was noted to have healed.  

A May 1995 VA anticoagulation clinic note reflects that the 
veteran had been referred from Tripler Army Medical Center 
Coumadin clinic, and that the veteran was restarted on 
Coumadin.   

A December 1995 treatment note from Tripler Army Medical 
Center reflects a recurrence of the right leg ulcer.  In 
January 1996, a venogram was performed at Tripler Army 
Medical Center.  Records indicate the ulceration of the right 
lateral malleolus was extending in January 1996, but was 
resolving by February.  The veteran also began complaining 
again of right leg pain in February 1996.  In March, he was 
referred to Tripler Army Medical Center with a diagnosis of 
cellulitis.  In April, the veteran underwent an excision of 
right common femoral artery with graft and right femoral to 
above-the-knee popliteal bypass graft using reversed great 
saphenous vein.  A follow up note dated in April reflects 
that the veteran had some decreased pain but still had very 
severe pain at times at the ulcer site only.  By November,  
the veteran was noted to have vascular disease of the lower 
extremities, with persistent open lacerations of the right 
lower extremity.  By December, the veteran again had right 
lower extremity swelling and extreme ankle tenderness with 
touch.  By May 1997, the right ankle ulcer was noted to be 
healing well.  

A March 1997 private treatment entry reflects a continued 
diagnosis of peripheral vascular disease with swelling and 
ulcers.  A private physician examining the veteran in March 
1997 wrote that the veteran's "current problem relates to 
nonhealing of the venous stasis ulcers on the medial aspect 
of his right ankle."  

A right above-the-knee amputation was performed at Tripler 
Army Medical Center in February 1998 for dry gangrene of the 
right lower leg and foot with incompetent deep venous system 
and nonhealing ulcers.  

Dr. B, the VHA vascular surgeon who reviewed the veteran's 
file, found that the veteran had significant components of 
atherosclerotic peripheral vascular disease and venous 
vascular disease.  According to Dr. B, the atherosclerotic 
peripheral vascular disease became evident in the middle of 
his course and required multiple arterial interventions and 
vascular surgeries, including arterial bypasses.  The veteran 
had blockages in the arteries into the extremity that limited 
the amount of blood getting to the end of the leg and foot, 
blood flow which is necessary for segments of the extremity 
to heal.  Venous disease apparently began in approximately 
1976, according to Dr. B.  He concluded that the veteran's 
venous disease is likely due to prior DVT (deep vein 
thrombosis), which occurred in 1976 and in 1983.  The disease 
manifested itself in the veteran by venous stasis ulcers, 
which he had for many years.  Treatment for the disease is 
oftentimes complex, according to Dr. B, but the mainstay of 
treatment includes compressive therapy, leg elevation, 
occasionally valve reconstruction, and other venous 
operations to try to limit the reflux.  

Dr. B noted that the veteran developed venous thrombosis and 
possible pulmonary embolus from the right lower extremity at 
some point between 1976 and 1979, and had another episode in 
1983.  A private physician treated both episodes with limited 
success.  Dr. B noted that treatment at the VA began in 1994 
and included a right axillary vein valve to popliteal vein 
and valve transposition in January 1995, and a second valve 
transposition in January 1996.  The veteran had compressive 
therapy throughout this course of treatment.  In April 1996, 
the veteran developed blue toe syndrome and necrosis of the 
toes on the right foot.  An arteriogram was done, followed by 
an endarterectomy and excision of the right common femoral 
artery with a bypass to the right above the knee popliteal, 
which was to correct his arterial disease that may have been 
preventing the ulcer from healing.  He continued on the 
course and underwent a very aggressive neointimal response, 
but required a revision within a relatively short time, which 
were done by angioplasty on one occasion and open surgery on 
another occasion.  Dr. B opined that during this treatment, 
it would have been inappropriate to apply compression therapy 
because of the likelihood of it causing significant injury.  
In 1998 the veteran presented with gangrenous changes with 
his right foot and a knee contracture, which suggested non-
use of the limb.  Subsequently, the arterial disease 
continued and according to Dr. B, there were no remaining 
surgical options with a reasonable likelihood of long-term 
success.  Therefore, an amputation at the above knee level 
was performed.

Dr. B also observed that the veteran engaged in numerous 
activities that were detrimental to the healing of his ulcer, 
including standing for long hours at his employment, tobacco 
abuse until March 1997, and chronic pain management and 
narcotic abuse.  Dr. B noted that the veteran continued 
working as a meat cutter, which required him to be on his 
feet, despite repeated advice to elevate his legs.  He also 
pointed to counseling on multiple occasions regarding 
cessation of tobacco use.  Dr. B also noted that the veteran 
underwent an abdominal aortic to superior mesenteric and 
celiac artery bypass in 1999, which is treatment indicative 
of severe atherosclerotic occlusive disease.

Dr. B opined that it is more likely than not that the severe 
atherosclerotic peripheral vascular disease of the right 
lower extremity is what ultimately brought the veteran to an 
above the knee amputation.  This disease was compounded by 
severe venous disease, which was synergistic with the 
atherosclerotic peripheral vascular disease and made it 
difficult for wounds in the right lower extremity to heal 
despite the arterial and/or venous therapy.  Dr. B opined 
that it is less likely that a VA physician exercising the 
degree of skill and care ordinarily required of the medical 
profession failed to treat the veteran's vascular disease of 
the right lower extremity with sufficient aggressiveness.

The veteran, in his response to Dr. B's medical review and 
opinion, reiterated his statement that P.C, M.D. had told his 
wife that the veteran's knee contracture was caused by a 
mistake and it prevented blood flow to the leg and caused the 
tissue damage and gangrene, which led to the above the knee 
amputation.  

The veteran reports that the doctor also made this 
representation to his representative at the service 
organization and he promised to provide a statement, but has 
left town and has not been located.  The veteran stated that 
he will continue to pursue getting a written statement from 
Dr. C, but has no further evidence as of the date of his 
statement in late June 2005.

LAW AND REGULATIONS

Title 38, United States Code § 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.

Procedurally, the veteran filed a claim for service 
connection for right ankle and foot problems and a right leg 
circulation problem, which was denied in October 1996.  In 
May 1997,  the veteran through his representative indicated 
that he wanted to enter a claim that circulatory problems of 
the lower extremities were "a result of" VA medical care in 
1994.  Since the veteran filed his claim before October 1, 
1997, the issue before the Board is whether the veteran has 
additional disability "as a result of" VA hospitalization 
or medical or surgical treatment or examination.  The veteran 
is not required to show negligence, error in judgment or 
other fault in the hospitalization or medical or surgical 
treatment furnished by VA.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).  The medical evidence must only demonstrate that 
the additional disability occurred as the result of VA 
treatment.  38 U.S.C.A. § 1151 (West 1991).

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1996).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern:  (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and 
(2) the mere fact that aggravation occurred will not suffice 
to make the additional disability compensation in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1)(2) (1996).

In VAOPGCPREC 5-2001, the VA General Counsel interpreted that 
under the provisions of 38 U.S.C. § 1151 applicable to claims 
filed prior to October 1, 1997, benefits may be paid for 
disability or death attributable to VA's failure to diagnose 
and/or treat a preexisting condition when VA provides 
treatment or an examination.  Disability or death due to a 
preexisting condition may be viewed as occurring "as a 
result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  

The factual elements necessary to support a claim under 
section 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VAOPGCPREC 5-
2001.  

ANALYSIS

After a review of all the lay and medical evidence and 
argument of record, whether or not specifically cited in this 
decision, the Board finds that a preponderance of the 
evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  The central 
question here is whether the veteran's claimed additional 
disability of right above-the-knee amputation was the 
"result of" VA hospitalization or surgical or medical 
treatment.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
competent medical evidence of record demonstrates that the 
veteran does not have any additional disability, including 
right above-the-knee amputation, as a result of VA 
hospitalization or surgical or medical treatment. 

Dr. B's review of the claims file indicates that the veteran 
had significant components of atherosclerotic peripheral 
vascular disease, which became evident in the middle of his 
course, and venous vascular disease, which apparently began 
in approximately 1976 and is likely due to prior DVT (deep 
vein thrombosis), which occurred in 1976 and in 1983.  Dr. B. 
noted that this was treated by a private physician with 
limited success.  The venous vascular disease manifested 
itself in the veteran by venous stasis ulcers, which he had 
for many years.  Dr. B stated that the mainstay of treatment 
includes compressive therapy, leg elevation, occasionally 
valve reconstruction, and other venous operations to try to 
limit the reflux.   Dr. B noted that the veteran had 
compressive therapy throughout his course of treatment, which 
included a right axillary vein valve to popliteal vein and 
valve transposition in January 1995, and a second valve 
transposition in January 1996, an arteriogram followed by an 
endarterectomy and excision of the right common femoral 
artery with a bypass to the right above the knee popliteal, 
aggressive neointimal response, and revision a short time 
later by angioplasty on one occasion and open surgery on 
another occasion.  Dr. B opined that during the neointimal 
response, it would have been inappropriate to apply 
compression therapy because of the likelihood of it causing 
significant injury.

In this case, Dr. B expressed two opinions that are pivotal 
to the veteran's claim.  First, he stated that it is more 
likely than not that the severe atherosclerotic peripheral 
vascular disease of the right lower extremity is what 
ultimately brought the veteran to an above the knee 
amputation.  Second, Dr. B opined that it is less likely that 
a VA physician exercising the degree of skill and care 
ordinarily required of the medical profession failed to treat 
the veteran's vascular disease of the right lower extremity 
with sufficient aggressiveness.  Both these opinions clearly 
preponderate against the veteran's §1151 claim.  Read 
together, they weigh against the veteran's assertion that he 
developed additional disability, a right above-the-knee 
amputation, as the result of VA treatment.  There is no 
competent opinion that indicates otherwise.  Dr. B's review 
of the file was thorough in nature and his professional 
credentials as the Chief of Vascular Surgery at a large VA 
medical facility are not in question.  Accordingly, the Board 
finds the opinion to be adequate for disposition of the 
veteran's claim.  

It is alleged on behalf of and by the veteran that the VA 
somehow made a mistake in performing the right above-the-knee 
amputation procedure, or somehow failed to diagnose or treat 
his underlying right lower extremity disability, but he has 
not submitted the required medical evidence to support such a 
claim.  See VAOPGCPREC 5-2001 (factual elements necessary to 
support a claim under section 1151 based on failure to 
diagnose or treat a preexisting condition must show that VA 
failed to diagnose and/or treat a preexisting disease or 
injury, a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment, 
and the veteran suffered disability or death which probably 
would have been avoided if proper diagnosis and treatment had 
been rendered).  

While the veteran, his wife, or any lay person who observed 
the veteran is competent to report and describe to a medical 
professional any symptoms the veteran experiences at any 
time, it is the province of health care professionals to 
enter conclusions that require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and the underlying causes.  See 
Grottveit, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  With regard to the veteran's 
wife's statement that a doctor told her that he (the doctor) 
had made a mistake in performing the right above-the-knee 
amputation, the Court has held that such a lay account, 
"filtered as it [is] through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The veteran's representative argues that the March 1997 
private physician statement that noted that two skin grafts 
had failed somehow "confirmed that the claimant was not 
receiving the proper care to treat his ulcer condition."  A 
reading of the March 1997 statement reflects only that past 
treatment, including VA treatment, had not successfully 
treated the veteran's underlying and preexisting peripheral 
vascular disease with secondary pain and stasis ulcers.  The 
March 1997 examiner continued a diagnosis of peripheral 
vascular disease, with swelling and ulcers.  The private 
physician examining the veteran in March 1997 wrote that the 
veteran's "current problem relates to nonhealing of the 
venous stasis ulcers on the medial aspect of his right 
ankle."  The March 1997 statement does not show that VA 
failed to diagnose and/or treat a preexisting disease or 
injury, that a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment, 
and that the veteran suffered disability which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  Moreover, with regard to the representative's 
argument that past VA treatment had been unsuccessful in 
treating the veteran's preexisting and chronic peripheral 
vascular disease, the controlling regulations specifically 
provide that "[c]ompensation will not be payable under 
38 U.S.C. § 1151 for the continuance or natural progress of 
disease or injuries for which the training, hospitalization, 
etc., was authorized."  38 C.F.R. § 3.358(b)(2) (1996).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for additional disability of right 
above-the-knee amputation as a result of VA hospitalization 
or surgical or medical treatment.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. §§ 3.102, 3.159 (2004); 38 C.F.R. §§ 3.358, 3.800 
(1996).  The Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt with regard to 
the issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
right above-the-knee amputation as the result of VA 
hospitalization or surgical or medical treatment is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


